Title: From Thomas Jefferson to John Jay, 15 March 1789
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Mar. 15. 1789.

Since closing my letters which accompany this I have received an answer from London on the subject of the other volumes of Deane’s letters and accounts suggested to be still in his possession. This information renders it certain that none such are in his possession, and probable that no others exist but the two which I have purchased. I am in hopes therefore we may conclude that the recovery of these two volumes finishes that business.
Mr. Nesbitt having concluded to stay yet a while longer, my present dispatches will go to London by a private conveiance which occurs tomorrow morning, from which place Mr. Trumbull will as usual, find a safe occasion of forwarding them. I have the honor to be with great esteem Sir Your most obedt. humble servt,

Th: Jefferson


P.S. Mar. 18. Before the departure of my letters the incident becomes known which has taken place in Sweden, and is minutely  detailed in the gazette of Leyden of the 13th. inst. It proves that their king is bold, if not judicious. Attacked in the North by Russia, in the South by Denmark, his army at home disgusted, he has ventured at one stroke to place his whole body of Nobles in hostile opposition, with all their dependancies in money and men. To those who do not know him it will excite a presumption that he is assured the King of Prussia will go all lengths with him. But to those who know his character it is only a proof the more that he is very fool-hardy.

